Citation Nr: 1643720	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-09 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to May 8, 2013 and a rating in excess of 10 percent disabling from May 8, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied a compensable rating for bilateral hearing loss. 

In a September 2014 rating the RO granted a 10 percent rating for the hearing loss effective May 8, 2013.  The Board has characterized the issue to reflect the staged increase.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand this matter for due process purposes.  The Veteran is noted to have requested a Travel Board hearing at the RO in his VA Form I-9 substantive appeal on April 8, 2013 and then clarified that he wanted a videoconference hearing at the RO in a second VA Form I-9 submitted on April 23, 2013.  Subsequently the RO sent a letter on September 17, 2013 advising that he was being placed on the waiting list for Travel Board hearings.  Later a notation in VACOLS describes him as having failed to report for a videoconference hearing scheduled on August 24, 2015.  The electronic record both in VBMS and Virtual VA fails to disclose that he ever received notice for the videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter for the AOJ to schedule the requested hearing is warranted.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




